BY THE COURT.
We think, that both in refusing to instruct the jury as the defendant asked, and in instructing the jury as the court "did, they were l'ight: (5 O. 351, 386.) But the verdict assesses no damages, and there is therefore no foundation for the judgment, as the finding is imperfect. Again it appears that the original suit before the justice,.was carried on against Ames. He alone appeared; against Aim the judgment was rendered, but the transcript does not show whether the process was served on him only. The declaration was against Ames and Buckingham, the plea by Ames alone, and the trial was alone had with him; yet the verdict and judgment is against the defendants in the plural. This record attains to too little certainty to be sustained. The proceedings since the filing the appeal from the justice, are reversed, but affirmed up to that time, and each party under our laAV will pay half the costs of this writ. This operates a just punishment for their carelessness.